Exhibit 10.35(b)

        


CORPORATE GUARANTEE

THIS GUARANTEE (the “Guarantee”) is made and entered into as of July 1, 2003 by
Aames Financial Corporation (“Guarantor”) to and for the benefit of Countrywide
Warehouse Lending and its successors and assigns (“Lender”).


RECITALS

A.  

Subject to the terms and conditions of the Revolving Credit and Security
Agreement dated as of July 1, 2003 (the “Agreement”), Lender has agreed to
extend credit to Aames Capital Corporation and Aames Funding Corporation
(jointly, the “Borrower”) in the form of a warehouse line of credit. Capitalized
terms not otherwise defined herein shall have the meanings given such terms in
the Agreement.


B.  

As a condition precedent to Lender's obligation to extend such credit, Guarantor
is required to execute and deliver this Guarantee to Lender.


NOW, THEREFORE, in consideration of the mutual rights and obligations provided
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Guarantor hereby agrees as follows:

1.  

Guarantee of Obligations. Guarantor hereby irrevocably and unconditionally
guarantees:


(a)  

the payment when due, upon maturity, acceleration or otherwise, of all
obligations of Borrower to Lender under the Principal Agreements, however
evidenced, whether now existing or hereafter created or arising, whether
voluntary or involuntary and however arising, absolute or contingent, liquidated
or unliquidated, determined or undetermined; and


(b)  

the prompt, full and faithful performance and discharge by Borrower of each and
every term, condition, agreement, representation and warranty on the part of
Borrower contained in the Principal Agreements,


 

(collectively and severally, the “Obligations”), whether or not (a) such
Obligations are from time to time reduced or extinguished and thereafter
increased or incurred; (b) Borrower may be liable individually or jointly with
others; (c) recovery upon such Obligations may be or hereafter become barred by
any statute of limitations; and (d) such Obligations may be or hereafter become
unenforceable.


2.  

Not Affected by Bankruptcy of Borrower. Guarantor irrevocably and
unconditionally guarantees the payment of Obligations, whether or not due or
payable by Borrower, upon (a) the dissolution, insolvency or business failure
of, or any assignment for the benefit of creditors by, or commencement of any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceedings by or against Borrower or Guarantor, or (b) the appointment of a
receiver for, or the attachment, restraint of or making or levying of any order
of court or legal process affecting, the property of Borrower or Guarantor, and
unconditionally promises to pay such Obligations to Lender, or order, on demand,
in lawful money of the United States.


3.  

Modification of Principal Agreements. Guarantor authorizes Lender (whether or
not after termination of this Guarantee), without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to (a) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of, Obligations or any part thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guarantee or the Obligations and exchange,
enforce, waive and release any such security; (c) apply such security and direct
the order or manner of sale thereof as Lender in its discretion may determine;
and (d) release or substitute any one or more endorsers, guarantors, Borrower or
other obligors. Lender may, without notice to or the further consent of Borrower
or Guarantor, assign this Guarantee in whole or in part to any person acquiring
an interest in the Obligations.


1


--------------------------------------------------------------------------------

4.  

Independent Obligation. The obligations of Guarantor hereunder are independent
of the Obligations of Borrower, and a separate action or actions may be brought
and prosecuted against Guarantor whether or not action is brought against
Borrower and whether or not Borrower is joined in any such action. Guarantor
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by Borrower or other circumstance that operated to toll any statute of
limitations as to Borrower shall operate to toll the statute of limitations as
to Guarantor.


5.  

Primary Obligation. This Guarantee is one of payment and performance, not of
collection, and is the primary obligation of the undersigned. Guarantor waives
any right to require Lender to (a) proceed against Borrower or any other party;
(b) proceed against or exhaust any security held from Borrower; or (c) pursue
any other remedy in Lender’s power whatsoever. Guarantor waives any personal
defense based on or arising out of any personal defense of Borrower other than
payment in full of the Obligations, including, without limitation, any defense
based on or arising out of the disability of Borrower, or the invalidity or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of Borrower other than payment in full
of the Obligations. Lender may, at its election, exercise any right or remedy
Lender may have against Borrower, or any security, without affecting or
impairing in any way the liability of Guarantor hereunder except to the extent
the Obligations have been paid. Guarantor waives any defense against Lender
arising out of any such election, even if such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
Guarantor against Borrower or any security.


6.  

Waiver of Rights Against Borrower. Guarantor hereby waives any claim or other
rights that Guarantor may now have or may hereafter acquire against Borrower or
any other guarantor of all or any of the Obligations that arise from the
existence or performance of Guarantor’s obligations under this Guarantee or any
other Principal Agreement (as such claims and rights being referred to as
“Guarantor’s Conditional Rights”), including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification, any
right to participate in any claim or remedy that Lender has against Borrower or
any collateral that Lender now has or hereafter acquires for the Obligations
(including without limitation the Collateral), whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, by any
payment made hereunder or otherwise, including, without limitation, the right to
take or receive from Borrower, directly or indirectly, in cash or other property
or by setoff or in any other manner, payment or security on account of such
claim or other rights. If, notwithstanding the foregoing provisions, any amount
shall be paid to Guarantor on account of Guarantor’s Conditional Rights and
either (a) such amount is paid to Guarantor at any time when the Obligations
shall not have been paid or performed in full, or (b) regardless of when such
amount is paid to Guarantor, any payment made by Borrower to Lender is at any
time determined to be a preferential payment, then such amount paid to Guarantor
shall be deemed to be held in trust for the benefit of Lender and shall
forthwith be paid to Lender to be credited and applied upon the Obligations,
whether matured or unmatured, in such order and manner as Lender, in its sole
discretion, shall determine. To the extent that any of the provisions of this
Section 6 shall not be enforceable, Guarantor agrees that until such time as the
Obligations have been paid and performed in full and the period of time has
expired during which any payment made by Borrower or Guarantor to Lender may be
determined to be a preferential payment, Guarantor’s Conditional Rights to the
extent not validly waived shall be subordinate to Lender’s right to full payment
and performance of the Obligations and Guarantor shall not seek to enforce
Guarantor’s Conditional Rights during such period.


7.  

Subordination of Debt. Any indebtedness of Borrower to Guarantor now or
hereafter existing is hereby subordinated to the Obligations. Guarantor agrees
that, until the Obligations have been fully satisfied, it will not seek, accept
or retain for its own accounts, any payment from Borrower or any of its
subsidiaries on account of such subordinated debt. Any payments to Guarantor on
account of such subordinated debt shall be collected and received in trust for
Lender and shall be paid over to Lender without impairing or releasing the
obligations of Guarantor hereunder.


2


--------------------------------------------------------------------------------

8.  

Release of Guarantor’s Obligation. Lender shall be entitled to seek recourse
from Guarantor under this Guarantee upon any default of Borrower under the
Principal Agreements, as any such default is determined by Lender in its sole
and reasonable discretion. This Guarantee shall in all respects be continuing,
absolute and unconditional, and shall remain in full force and effect with
respect to Guarantor until all Obligations shall have been fully paid and Lender
shall have no further obligation to make any Advances to Borrower under the
Principal Agreements. No compromise, settlement, release or discharge of, or
indulgence with respect to, or failure, neglect or omission to enforce or
exercise any right against Guarantor, or the fact that at any time or from time
to time all the Obligations may have been paid in full, shall release or
discharge Guarantor. The liability of Guarantor hereunder is exclusive and
independent of any security for or other guarantee of the Obligations, whether
executed by Guarantor or by any other party, and the liability of Guarantor
hereunder is not affected, impaired or released by (a) any direction of
application of payment by Borrower or by any other party; (b) any other
guarantee, undertaking or maximum liability of Guarantor or of any other party
as to the Obligations; (c) any payment on or in reduction of any other guarantor
of the Obligations; (d) any revocation or release of any obligations of any
other guarantor of the Obligations; (e) any dissolution, termination or
increase, decrease or change in personnel of Guarantor; (f) any payment made to
Lender on the Obligations that any of such persons repay to Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and Guarantor waives any right to the deferral or
modification of Guarantor’s obligations hereunder by reason of any such
proceeding; (g) any acceptance by Lender of any new or renewal note of Borrower,
or of any security or collateral for, or other guarantors or obligors upon, any
Obligation; (h) any change, modification or amendment of the Principal
Agreements; (i) any failure, neglect or omission to perfect, protect, secure or
insure any of the foregoing security interests, liens or encumbrances or the
properties, or interest in properties, subject thereto; (j) the granting of
credit by Lender to Borrower in excess of the amount initially set forth in the
Principal Agreements; (k) any change in Borrower’s name or the merger of
Borrower into another corporation; or (l) any act of commission or omission of
any kind or at any time upon the part of Lender with respect to any matter
whatsoever, other than the execution and delivery by Lender to Guarantor of an
express written release or cancellation of this Guarantee.


9.  

Financial Statements. Commencing on the Effective Date under the Agreement, and
within thirty (30) days following the last day of each of the first two months
of any fiscal quarter, forty-five (45) days following the last day of each
quarter end (except the fourth fiscal quarter) and ninety (90) days of each
fiscal year end, Guarantor agrees to provide Lender, on a prompt basis, with
interim financial statements together will all other financial information
requested by Lender with sufficient detail as to consolidated financials for
Guarantor. Guarantor represents and warrants that the financial statements
provided to Lender on or prior to the Effective Date, and the financial
statements provided on any date subsequently requested by Lender, have in each
case been prepared in conformity with GAAP consistently applied and present
fairly the financial position and assets and liabilities of Guarantor as of the
dates and periods specified therein. Guarantor further agrees that no material
portion of the assets of Guarantor represented on such financial statement shall
(a) be sold, transferred or otherwise disposed of for less than fair value
without prior written notice to Lender or (b) pledged or encumbered to any
Person without prior written notice to Lender. For purposes of the foregoing
sentence, any sale, transfer or disposal of the assets of Guarantor or pledge or
encumbrance of such assets, in any case, which is equal to or greater than ten
percent (10%) of Guarantor’s Tangible Net Worth shall be deemed “material.”


10.  

Representations and Warranties of Guarantor. Guarantor hereby represents,
warrants and agrees that:


(a)  

Guarantor (i) is duly organized, validly existing and in good standing as a
corporation under the laws of the state of its incorporation and is in good
standing as a foreign corporation in each jurisdiction where its ownership of
property or conduct of business requires such qualification and where failure to
so be in good standing could have a material adverse effect on Guarantor or its
property and/or its business or on Guarantor’s ability to pay or perform the
Obligations or its obligations hereunder; (b) has the corporate power and
authority and the legal right to own and operate its property and to conduct
business in the manner in which it does and proposes so to do; (c) is in
compliance with all requirements of law and contractual obligations to the
extent that failure to comply could have a material adverse effect on Guarantor
or its property and/or business or on the ability to pay or perform the
Obligations or its obligations hereunder; and (d) has reviewed and approved the
Principal Agreements;


(b)  

Guarantor has the corporate power and authority and the legal right to execute,
deliver and perform this Guarantee and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Guarantee. This
Guarantee has been duly executed and delivered on behalf of Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable
against Guarantor in accordance with its terms;


3


--------------------------------------------------------------------------------

(c)  

The execution, delivery and performance by Guarantor of this Guarantee will not
violate any requirement of law or any contractual obligation of Guarantor to the
extent that failure to comply could have a material adverse effect on Guarantor
or its property and/or its business or on the ability to pay or perform the
Obligations or its obligations hereunder;


(d)  

Guarantor shall not permit its consolidated net worth determined in accordance
with GAAP to be less than $34,000,000; and


(e)  

Guarantor shall maintain at all times cash of Cash Equivalents as defined in the
Credit Agreement with Borrower an amount equal to $17,500,000; and


(f)  

Guarantor’s Total Liabilities and Warehouse Debt (Warehouse Debt is inclusive of
outstandings on warehouse lines, repurchase facilities or other off balance
sheet financing to Tangible Net Worth shall not exceed 12:1 (for purposes of
this paragraph, Guarantor’s Total Liabilities shall exclude the Guarantor’s
accrued dividends on the preferred stock; and Guarantor’s Tangible Net Worth
shall include the Guarantor’s accrued dividends on the preferred stock); and


(g)  

Guarantor shall not, without the prior written approval of Lender, (a) declare
or pay any dividends upon its shares of stock now or hereafter outstanding,
except dividends payable in the capital stock of Borrower, or make any
distribution of assets to its shareholders, whether in cash, property or
securities, or (b) acquire, purchase, redeem or retire shares of its capital
stock now or hereafter outstanding for value; provided, however, that the term
“dividends” as used in this section will not include ordinary and necessary
business and administrative expenses which are paid for the direct benefit of
Borrower or Guarantor for which either seeks reimbursement from the other


11.  

General.


(a)  

Entire Agreement. This Guarantee contains the entire agreement between Guarantor
and Lender, is the final expression of their intentions and supersedes all
negotiations, representations, warranties, commitments, offers, contracts (of
any kind or nature, whether oral or written) prior to or contemporaneous with
the execution hereof. No prior or contemporaneous representations, warranties,
understandings, offers or agreements of any kind or nature, whether oral or
written, have been made by Lender or relied upon by Guarantor in connection with
the execution hereof.


(b)  

Amendments. No modification, waiver, amendment, discharge or change of this
Guarantee shall be valid unless the same is in writing and signed by Lender.


(c)  

Costs and Expenses. In addition to the Obligations, Guarantor agrees to pay all
costs and expenses, including, without limitation, attorneys’ fees, incurred by
Lender and its Custodian in enforcing this Guarantee in any action or proceeding
arising out of, or relating to, this Guarantee.


(d)  

No Assignment. This Guarantee may not be assigned by Guarantor.


(e)  

Successors and Assigns. This Guarantee and the liability and obligations of
Guarantor hereunder are binding upon Guarantor and its successors and assigns,
and this Guarantee inures to the benefit of and is enforceable by Lender and its
successors, transferees and assigns.


(f)  

No Waiver. No right or power of Lender hereunder shall be deemed to have been
waived by any act or conduct on the part of Lender, or by any neglect to
exercise such right or power, or by any delay in so doing, and every right or
power shall continue in full force and effect until specifically waived or
released by an instrument in writing executed by Lender.


4


--------------------------------------------------------------------------------

(g)  

Waiver of Notice. Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of non-performance,
notices of protest, notices of dishonor, notices of acceptance of this Guarantee
and notices of the existence, creation or incurring of new or additional
Obligations. Guarantor assumes all responsibility for being and keeping itself
informed of Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that Guarantor assumes and incurs
hereunder, and agrees that Lender shall have no duty to advise Guarantor of
information known to it regarding such circumstances or risks.


(h)  

Taxes. All payments made by Guarantor under this Guarantee shall be made without
set-off or counterclaim and free and clear of and without deductions for any
present or future taxes, fees, withholdings or conditions of any nature.


(i)  

Cooperation. Guarantor agrees to execute any and all further documents,
instruments and agreements as Lender from time to time reasonable requests to
evidence Guarantor’s obligations hereunder.


(j)  

Governing Law. This Guarantee shall be deemed to be made under and shall be
governed by the laws of the State of California without reference to principles
of conflict of laws.


(k)  

Invalidity. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had not been included.


(l)  

Agreement to Arbitrate Claims. Upon written request by either party that is
submitted according to the applicable rules for arbitration, any claim, demand
or cause of action, which arises out of or is related to this Guarantee
(collectively “Claims”), shall be resolved by binding arbitration in the County
of Los Angeles, California, in accordance with (i) the Federal Arbitration Act;
(ii) the Code of Procedure (“Code”) of the National Arbitration Forum (“NAF”)
and (iii) this Guarantee, which shall control any inconsistency between it and
the Code. Notwithstanding the foregoing, claims for injunctive or other relief
for intellectual property violations, unfair competition and/or the use or
unauthorized disclosure of trade secrets, inventions or other confidential
information, shall be excluded from this agreement to arbitrate (“Excluded
Claims”). The NAF shall provide each party a list of arbitrators and each party
shall have the right to strike one name. The number of arbitrators on the list
will be the number of parties plus one. The decision of an arbitrator on any
Claims submitted to arbitration shall follow applicable substantive law and be
in writing setting forth the findings of fact and law and the reasons supporting
the decision. Such decision shall be final and binding upon the parties, subject
to the right of appeal described below. Judgment upon any arbitration award may
be entered in any court having jurisdiction. The arbitrator has exclusive
authority to resolve any dispute relating to the applicability or enforceability
of this Guarantee, including the provisions of this section. Either party shall
have the right to appeal to the appropriate court any errors of law in the
decision rendered by the arbitrator. After a demand for arbitration is made,
each party may conduct a limited number of depositions (including the production
of documents) by mutual agreement or as permitted by the arbitrator. In the
event of any lawsuit or other proceeding relating to an Excluded Claim, both
parties agree to submit to jurisdiction in California and further agree that any
cause of action relating to an Excluded Claim shall be brought in the state or
federal courts in the County of Los Angeles, California.


IN WITNESS WHEREOF, the undersigned has executed this Guarantee as of the date
first above written.

Aames Financial Corporation

By:____________________________
Name:__________________________
Title:___________________________
Address:________________________

5


--------------------------------------------------------------------------------